— In an action to compel specific performance of a contract for the purchase and sale of real property, defendant appeals from an order of the Supreme Court, Kings County (Jordan, J.), dated March 18,1982, which, inter alia, granted the plaintiffs’ cross motion for summary judgment and directed the defendant to specifically perform the terms of the contract. Order reversed, *649with $50 costs and disbursements, and cross motion denied. In our view, the 87-year-old illiterate defendant’s allegations that he was unaware that the contract was for the sale of his home, and that he placed his mark on the document at the deceptive urging of those in whom he had misplaced his confidence, are sufficient to raise a triable issue of fraud (see National Bank of North Amer. v Chu, 47 NY2d 946). Accordingly, the plaintiffs’ cross motion for summary judgment should have been denied. Mollen, P. J., Gulotta, Brown and Boyers, JJ., concur.